DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
	Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations with the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to the Applicant’s definition which is not specifically set forth in the claims.
Information Disclosure Statements
The Information Disclosure Statement(s) (IDS) filed on 06/24/2021, 01/13/2022 and 10/19/2022 has/have been acknowledged.
Specification
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.

Objection to Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vehicle Platooning Control Apparatus that Operates Vehicle Using a Target Distance Setter, Vehicle Speed Setter and Optimizes Behavior Using Fuel Consumption Optimization. 

Status of Application
The list of claims 1-20 is pending. Claims 1 and 11 are the independent claim observed in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a vehicle speed setter configured to set a target speed of a platooning group” and “a distance setter configured to set a separation distance between the vehicle and a preceding vehicle based” in claim 1, “a monitor configured to monitor driving data of the vehicle and to generate the driving-speed-based fuel economy data based on the monitored driving data” in claim 3 and “a braking strategy setter configured to set a speed profile of the vehicle” in claim 9.
Claim limitations: “a vehicle speed setter configured to set a target speed of a platooning group,” “a distance setter configured to set a separation distance between the vehicle and a preceding vehicle based,” “a monitor configured to monitor driving data of the vehicle and to generate the driving-speed-based fuel economy data based on the monitored driving data” and “a braking strategy setter configured to set a speed profile of the vehicle” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use generic placeholder(s) “setter” and “monitor” respectively coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In the specification, the applicant describes the function and structure of the “vehicle speed setter” as follows: “The vehicle speed setter 20, the distance setter 30, the driving controller 40, a monitor 10, and a braking strategy setter 50 according to an exemplary embodiment of the present invention may be implemented by an algorithm configured to control the operation of various components of a vehicle, a non-volatile memory (not shown) configured to store data on software commands that reproduce the algorithm, or a processor (not shown) configured to perform the following operation using the data stored in the memory. Here, the memory and the processor may be implemented as individual chips. Alternatively, the memory and the processor may be implemented as an integrated chip. One or more processors may be provided. The vehicle speed setter 20 may set the driving speed of the platooning group having the maximum fuel economy as the target speed of the platooning group using driving-speed-based fuel economy data of the vehicles included in the platooning group. Specifically, the vehicle speed setter 20 may set the target speed of the platooning group, which is the speed at which the vehicles included in the platooning group are driven, using fuel economy data” [Specification, ¶: 0055-0057]. As a result, the examiner has interpreted the function and structure of the “vehicle speed setter” as per the applicant’s description in the specification.
In the specification, the applicant describes the function and structure of the “distance setter” as follows: “The distance setter 30 may set the distance from the preceding vehicle based on the set target speed. The preceding vehicle may be a vehicle included in the platooning group. In the case in which the preceding vehicle is a leader vehicle of the platooning group, the preceding vehicle may be a vehicle that is not included in the platooning group” [Specification, ¶: 0065]. And “The vehicle speed setter 20, the distance setter 30, the driving controller 40, a monitor 10, and a braking strategy setter 50 according to an exemplary embodiment of the present invention may be implemented by an algorithm configured to control the operation of various components of a vehicle, a non-volatile memory (not shown) configured to store data on software commands that reproduce the algorithm, or a processor (not shown) configured to perform the following operation using the data stored in the memory. Here, the memory and the processor may be implemented as individual chips. Alternatively, the memory and the processor may be implemented as an integrated chip. One or more processors may be provided” [Specification, ¶: 0055]. As a result, the examiner has interpreted the function and structure of the “distance setter” as per the applicant’s description in the specification.
In the specification, the applicant describes the function and structure of the “monitor” as follows: “A monitor 10 configured to monitor driving data of the vehicle included in the platooning group and to generate driving-speed-based fuel economy data based on the monitored driving data may be further included. The monitor 10 may continuously store driving data of each vehicle included in the platooning group. The monitor 10 may generate a speed-fuel economy table or graph using pre-stored driving data.” [Specification, ¶: 0070, 0071]. And “The vehicle speed setter 20, the distance setter 30, the driving controller 40, a monitor 10, and a braking strategy setter 50 according to an exemplary embodiment of the present invention may be implemented by an algorithm configured to control the operation of various components of a vehicle, a non-volatile memory (not shown) configured to store data on software commands that reproduce the algorithm, or a processor (not shown) configured to perform the following operation using the data stored in the memory. Here, the memory and the processor may be implemented as individual chips. Alternatively, the memory and the processor may be implemented as an integrated chip. One or more processors may be provided” [Specification, ¶: 0055]. As a result, the examiner has interpreted the function and structure of the “monitor” as per the applicant’s description in the specification.
In the specification, the applicant describes the function and structure of the “braking strategy setter” as follows: “A braking strategy setter 50 configured to set the speed profile of the vehicle included in the platooning group based on the target deceleration at the time of abrupt braking as braking strategy may be further included. As an embodiment, the target deceleration may be preset and stored for each vehicle.” [Specification, ¶: 0105, 0106]. And “The vehicle speed setter 20, the distance setter 30, the driving controller 40, a monitor 10, and a braking strategy setter 50 according to an exemplary embodiment of the present invention may be implemented by an algorithm configured to control the operation of various components of a vehicle, a non-volatile memory (not shown) configured to store data on software commands that reproduce the algorithm, or a processor (not shown) configured to perform the following operation using the data stored in the memory. Here, the memory and the processor may be implemented as individual chips. Alternatively, the memory and the processor may be implemented as an integrated chip. One or more processors may be provided” [Specification, ¶: 0055]. As a result, the examiner has interpreted the function and structure of the “braking strategy setter” as per the applicant’s description in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-20 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “based on the target speed or the separation distance” which makes it difficult to establish the scope of the invention. Prior to this line, in claims 1 and 11, the applicant also states: “a distance setter configured to set a separation distance between the vehicle and a preceding vehicle based on the target speed set by the vehicle speed setter”. As a result, one cannot use an OR statement in this claim that denotes basing vehicle control on either separation distance OR vehicle speed, as the separation distance is explicitly described to be based on the vehicle speed. Therefore, due to this lack of clarity, the examiner has interpreted these claims as using and/or terminology as follows: and a driving controller configured to control driving of the vehicle based on the target speed set by the vehicle speed setter and/or the separation distance set by the distance setter, for example.

Claims 5-8 and 15-18 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “the separation distance in an extended state based on a gradient of a road,” which makes it difficult to establish the scope of the invention. The terminology “extended state” is not clear enough that an individual of ordinary skill in the art would understand the concept that is being conveyed. Therefore, due to this lack of clarity, the examiner has interpreted this claim as increasing the separation distance in response to a change in gradient in the road, for example.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9, 11, 12, 14 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by KIM et al. (United States Patent Publication 2018/0001892 A1), referenced as Kim moving forward.

With respect to claim 1, Kim discloses: “A vehicle platooning control apparatus comprising: a vehicle speed setter configured to set a target speed of a platooning group based on driving-speed-based fuel economy data of a vehicle included in the platooning group;” [Kim, ¶: 0007, 0014-0016, 0037, 0096, 0098, 0106]
“a distance setter configured to set a separation distance between the vehicle and a preceding vehicle based on the target speed set by the vehicle speed setter;” [Kim, ¶: 0006, 0014, 0017-0019, 0063, 0067, 0100, 0107-0110]
“and a driving controller configured to control driving of the vehicle based on the target speed set by the vehicle speed setter or the separation distance set by the distance setter.” [Kim, ¶: 0007, 0009-0011, 0065, 0069-0071]

With respect to claim 2, Kim discloses: “The vehicle platooning control apparatus according to claim 1, wherein the vehicle speed setter is further configured to set a driving speed of the platooning group having a maximum fuel economy as the target speed of the platooning group.” [Kim, ¶: 0095, 0096, 0098, 0103, 0106]

With respect to claim 4, Kim discloses: “The vehicle platooning control apparatus according to claim 1, wherein the distance setter is further configured to set the separation distance based on a speed profile of each vehicle included in the platooning group driven at the target speed and a respective preceding vehicle of the each vehicle at a time of abrupt braking.” [Kim, ¶: 0006, 0014, 0017-0019, 0063, 0067, 0100, 0107-0110, 0136]

With respect to claim 9, Kim discloses: “The vehicle platooning control apparatus according to claim 1, further comprising a braking strategy setter configured to set a speed profile of the vehicle based on a target deceleration at a time of abrupt braking as braking strategy.” [Kim, ¶: 0006, 0018, 0019, 0120, 0122, 0151, 0152]

With respect to claim 11, Kim discloses: “A processor-implemented vehicle platooning control method comprising: setting a target speed of a platooning group based on driving-speed-based fuel economy data of a vehicle included in the platooning group;” [Kim, ¶: 0007, 0014-0016, 0037, 0096, 0098, 0106]
“setting a separation distance between the vehicle and a preceding vehicle based on the target speed;” [Kim, ¶: 0006, 0014, 0017-0019, 0063, 0067, 0100, 0107-0110]
“and controlling driving of the vehicle based on the target speed or the separation distance.” [Kim, ¶: 0007, 0009-0011, 0065, 0069-0071]

With respect to claim 12, Kim discloses: “The vehicle platooning control method according to claim 11, wherein the setting the target speed of the platooning group comprises setting the target speed based on a driving speed of the platooning group having a maximum fuel economy being set as the target speed of the platooning group.” [Kim, ¶: 0095, 0096, 0098, 0103, 0106]

With respect to claim 14, Kim discloses: “The vehicle platooning control method according to claim 11, wherein the setting of the separation distance from the preceding vehicle comprises setting the separation distance based on a speed profile of each vehicle included in the platooning group driven at the target speed and a respective preceding vehicle of the each vehicle at a time of abrupt braking.” [Kim, ¶: 0006, 0014, 0017-0019, 0063, 0067, 0100, 0107-0110, 0136]

With respect to claim 19, Kim discloses: “The vehicle platooning control method according to claim 11, further comprising: setting a speed profile of the vehicle based on a target deceleration at a time of abrupt braking as braking strategy, and wherein the controlling of the driving of the vehicle comprises controlling of the driving of the vehicle based on the braking strategy.” [Kim, ¶: 0006, 0018, 0019, 0120, 0122, 0151, 0152]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5-8, 10, 15-18 and 20 are rejected under 35 USC 103 as being unpatentable over Kim in view of Arai et al. (United States Patent Publication 2010/0268432 A1), referenced as Arai moving forward. 

With respect to claim 5, while Kim discloses a platoon control system that incorporates road gradient when setting the vehicle separation distance “and the driving controller is further configured to control driving of the vehicle based on the distance interval set by the distance setter” [Kim, ¶: 0007, 0009-0011, 0065, 0069-0071]. Kim does not specifically state increasing the separation distance between vehicles as the gradient of the road changes.
Arai, which is also a vehicle control system, teaches “the distance setter is further configured to set a distance interval comprising the separation distance in an extended state based on a gradient of a road on which the platooning group or the vehicle is driven;” [Arai, ¶: 0010, 0013, 0020, 0024, 0032, 0068]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Kim to incorporate the teachings of Arai. By combining these two inventions, the outcome is a vehicle platoon control system that considers the uneasiness of passengers in the vehicle that could be induced by an incorrect following distance to the preceding vehicle [Arai, ¶: 0007, 0008].

With respect to claim 6, while Kim discloses “wherein the driving controller is further configured to control driving of the vehicle based on the driving-speed-based fuel economy data of the vehicle while maintaining the distance from the preceding vehicle within the distance interval” [Kim, ¶: 0006, 0015-0017, 0033, 0063, 0112, 0128, 0146]. Kim does not specifically state increasing the separation distance between vehicles as the gradient of the road changes as described in claim 5.
Arai teaches increasing the separation distance between vehicles as the gradient of the road changes as described in claim 5 [Arai, ¶: 0010, 0013, 0020, 0024, 0032, 0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Kim to incorporate the teachings of Arai. By combining these two inventions, the outcome is a vehicle platoon control system that considers the uneasiness of passengers in the vehicle that could be induced by an incorrect following distance to the preceding vehicle [Arai, ¶: 0007, 0008].

With respect to claim 7, while Kim discloses a platoon control system that incorporates road gradient when setting the vehicle separation distance. Kim does not specifically state setting a pre-defined range of following distances using a preset factor.
Arai teaches “wherein the distance setter is further configured to set the distance interval as an interval equal to or greater than the separation distance and equal to or less than a product of the separation distance and a preset factor.” [Arai, Table 4, ¶: 0029, 0099, 0100, 0103, 0106, 0119]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Kim to incorporate the teachings of Arai. By combining these two inventions, the outcome is a vehicle platoon control system that considers the uneasiness of passengers in the vehicle that could be induced by an incorrect following distance to the preceding vehicle [Arai, ¶: 0007, 0008].

With respect to claim 8, while Kim discloses a platoon control system that incorporates road gradient when setting the vehicle separation distance. Kim does not specifically state setting a pre-defined range of following distances using a preset factor.
Arai teaches “wherein the preset factor is configured to increase, in response to an increase in the gradient of the road on which the platooning group or the vehicle is driven.” [Arai, Table 4, ¶: 0029, 0099, 0100, 0103, 0106, 0119]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Kim to incorporate the teachings of Arai. By combining these two inventions, the outcome is a vehicle platoon control system that considers the uneasiness of passengers in the vehicle that could be induced by an incorrect following distance to the preceding vehicle [Arai, ¶: 0007, 0008].

With respect to claim 10, while Kim discloses a platoon control system that incorporates road gradient when setting the vehicle separation distance. Kim does not specifically state calculating a compensation deceleration based on the gradient of the road.
Arai teaches “wherein the braking strategy setter is further configured to calculate compensated deceleration in which a gradient of a road on which the platooning group or the vehicle is driven is reflected as target deceleration,” [Arai, Fig. 5, ¶: 0038, 0058, 0059, 0064-0067]
“and to set a speed profile based on the compensated deceleration as braking strategy.” [Arai, ¶: 0094, 0102, 0105, 0111, 0112]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Kim to incorporate the teachings of Arai. By combining these two inventions, the outcome is a vehicle platoon control system that considers the uneasiness of passengers in the vehicle that could be induced by an incorrect following distance to the preceding vehicle [Arai, ¶: 0007, 0008].

With respect to claim 15, while Kim discloses a method for platoon control that incorporates road gradient when setting the vehicle separation distance “and the controlling of the driving of the vehicle comprises driving the vehicle based on the distance interval” [Kim, ¶: 0007, 0009-0011, 0065, 0069-0071]. Kim does not specifically state increasing the separation distance between vehicles as the gradient of the road changes.
Arai teaches “the setting of the separation distance from the preceding vehicle comprises setting a distance interval comprising the separation distance in an extended state based on a gradient of a road on which the platooning group or the vehicle is driven;” [Arai, ¶: 0010, 0013, 0020, 0024, 0032, 0068]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of vehicle control disclosed by Kim to incorporate the teachings of Arai. By combining these two inventions, the outcome is a method of vehicle platoon control that considers the uneasiness of passengers in the vehicle that could be induced by an incorrect following distance to the preceding vehicle [Arai, ¶: 0007, 0008].

With respect to claim 16, while Kim discloses “wherein the controlling of the driving of the vehicle comprises controlling the driving of the vehicle based on the driving-speed-based fuel economy data of the vehicle while the distance from the preceding vehicle is maintained within the distance interval” [Kim, ¶: 0006, 0015-0017, 0033, 0063, 0112, 0128, 0146]. Kim does not specifically state increasing the separation distance between vehicles as the gradient of the road changes as described in claim 15.
Arai teaches increasing the separation distance between vehicles as the gradient of the road changes as described in claim 15 [Arai, ¶: 0010, 0013, 0020, 0024, 0032, 0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of vehicle control disclosed by Kim to incorporate the teachings of Arai. By combining these two inventions, the outcome is a method of vehicle platoon control that considers the uneasiness of passengers in the vehicle that could be induced by an incorrect following distance to the preceding vehicle [Arai, ¶: 0007, 0008].

With respect to claim 17, while Kim discloses a platoon control system that incorporates road gradient when setting the vehicle separation distance. Kim does not specifically state setting a pre-defined range of following distances using a preset factor.
Arai teaches “wherein the setting of the separation distance from the preceding vehicle comprises setting the distance interval as an interval equal to or greater than the separation distance and equal to or less than a product of the separation distance and a preset factor.” [Arai, Table 4, ¶: 0029, 0099, 0100, 0103, 0106, 0119]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of vehicle control disclosed by Kim to incorporate the teachings of Arai. By combining these two inventions, the outcome is a method of vehicle platoon control that considers the uneasiness of passengers in the vehicle that could be induced by an incorrect following distance to the preceding vehicle [Arai, ¶: 0007, 0008].

With respect to claim 18, while Kim discloses a platoon control system that incorporates road gradient when setting the vehicle separation distance. Kim does not specifically state setting a pre-defined range of following distances using a preset factor.
Arai teaches “wherein the preset factor is configured to increase, in response to an increase in the gradient of the road on which the platooning group or the vehicle is driven.” [Arai, Table 4, ¶: 0029, 0099, 0100, 0103, 0106, 0119]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of vehicle control disclosed by Kim to incorporate the teachings of Arai. By combining these two inventions, the outcome is a method of vehicle platoon control that considers the uneasiness of passengers in the vehicle that could be induced by an incorrect following distance to the preceding vehicle [Arai, ¶: 0007, 0008].

With respect to claim 20, while Kim discloses a platoon control system that incorporates road gradient when setting the vehicle separation distance. Kim does not specifically state calculating a compensation deceleration based on the gradient of the road.
Arai teaches “wherein the braking strategy comprises reflecting compensated deceleration based on a gradient of a road on which the platooning group or the vehicle is driven in the target deceleration,” [Arai, Fig. 5, ¶: 0038, 0058, 0059, 0064-0067]
“and setting a speed profile based on the compensated deceleration as the braking strategy.” [Arai, ¶: 0094, 0102, 0105, 0111, 0112]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of vehicle control disclosed by Kim to incorporate the teachings of Arai. By combining these two inventions, the outcome is a method of vehicle platoon control that considers the uneasiness of passengers in the vehicle that could be induced by an incorrect following distance to the preceding vehicle [Arai, ¶: 0007, 0008].

Claims 3 and 13 are rejected under 35 USC 103 as being unpatentable over Kim in view of SHIN et al. (United States Patent Publication 2021/0172749 A1), referenced as Shin moving forward. 

With respect to claim 3, while Kim discloses “The vehicle platooning control apparatus according to claim 1,” Kim does not specifically state generating driving-speed-based fuel economy data.
Shin, which is also a vehicle control system, teaches “further comprising a monitor configured to monitor driving data of the vehicle and to generate the driving-speed-based fuel economy data based on the monitored driving data.” [Shin, ¶: 0028, 0263, 0384]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Kim to incorporate the teachings of Shin. By combining these two inventions, the outcome is a vehicle control system that is able to monitor and optimize fuel consumption on an individual level for vehicles traveling in a platoon, which is important, as different vehicles have differing fuel consumption rates based on their positions within the platoon [Shin, ¶: 0006, 0007].

With respect to claim 13, while Kim discloses “The vehicle platooning control method according to claim 11,” Kim does not specifically state generating driving-speed-based fuel economy data.
Shin, teaches “further comprising monitoring driving data of the vehicle and generating the driving-speed- based fuel economy data based on the monitored driving data.” [Shin, ¶: 0028, 0263, 0384]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of vehicle control disclosed by Kim to incorporate the teachings of Shin. By combining these two inventions, the outcome is a method of vehicle control that is able to monitor and optimize fuel consumption on an individual level for vehicles traveling in a platoon, which is important, as different vehicles have differing fuel consumption rates based on their positions within the platoon [Shin, ¶: 0006, 0007].

Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Nishira et al. (United States Patent Publication 2002/0069010 A1) teaches a method and apparatus for controlling a host vehicle to follow a preceding vehicle and switching the following mode between distance-based and speed-based modes. 
KO (United States Patent Publication 2017/0008525 A1) teaches a system capable of calculating and analyzing energy loss in each of the elements that consume energy of a vehicle.
BANG (United States Patent Publication 2018/0001764 A1) teaches a control method for improving fuel efficiency in an adaptive cruise control system.
OKUDA et al. (United States Patent Publication 2020/0070828 A1) teaches a control system that collects information from a preceding vehicle and uses this information to minimize fuel consumption.
OHSAWA (United States Patent Publication 2022/0340135 A1) teaches a platoon control system that acquires information about the gradient of the traveling road and uses the information to update the acceleration accordingly.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI N BEDEWI whose telephone number is (571)272-5753. The examiner can normally be reached Monday - Thursday - 6:00 am - 11:00 am & 12:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.N.B./Examiner, Art Unit 3669    
12/12/2022

/JESS WHITTINGTON/Examiner, Art Unit 3669